ORDER OF THE COURT
The panel of judges that rendered the decision in this case having voted to deny the petition for rehearing and the suggestion for the holding of a rehearing en banc having been carefully considered by the judges of the Court in regular active service and a majority of said judges not having voted to order that the appeal be heard or reheard by the Court en banc,
It is ordered that the petition for rehearing and the suggestion for rehearing en banc be denied. Published dissent by Judge Lynch with Chief Judge Torruella and Judge Lipez joining in is attached.